Case o-421-/0400-reg Vocl Filed Us/Ofizi Entered Vo/O/icl 1oicsilo

et UENCE CM NUN AUER Cir

| United States Bankruptcy Court for the:
1

 

Eastern District or New York
(State)
Case number (i known): Chapler if OO) Check if this is an
Mee eee ee ce seabed amended filing
Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheat to this form. On the top af any additional pages, write the debtor's name and the case
number (if known), For more information, a separate documont, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name 41 Sherbrooke Rd LLC

2. All other names debtor used

 

in the last 8 years

 

 

Include any assumed names,
trade names, and doing business

 

as names

 

3. Debtor's federal Employer 8 4_3170650
Identification Number (EIN) eee, RT ee eee

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of businoss

35 Stonyvwell Court

 

 

 

 

 

 

Number Street Number Street
P.O, Box
Dix Hills NY 11746
City State ZIP Cade City State ZIP Code

Locatlon of principal assots, if differant from
principal place of business

Suffolk

County

 

 

Number Street

 

 

City Stale ZIP Code

6, Debtor's website (URL)

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case o-21-/0400-reg VOCLl Filed Us/Oficel Entered Qs/O/icl Lotcsilo

44 Sherbrooke |
Debtor i Ra LLC Case number (# snow),

 

6. Type of debtor

7. Describe debtor's business

8, Under which chapter of the

Bankruptcy Code Is the
debtor filing?

A debtor who is a “small business
debtor’ must check the first sub-
box. A debior as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapler 11
(whether or not Ihe debtor is a
“small business deblor’) must
check [he second sub-box.

_O Chapter 12

 

Official Form 201

fa Corporation (inc!uding Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C) Partnership (excluding LLP)

©) other. Specify:

A. Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
O Raitroad (as defined in 11 U.S.C. § 101(44))

C1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

C2) Commodity Broker (as defined in 11 U.S.C. § 101(6))

Q Clearing Bank (is defined in 11 U.S.C. § 781(3))
{4 None of the above

B. Check alf that apply:

Cl Tax-exempt entity (as described in 26 U.S.C. § 501)

Q ee company, including 1edge fund or poaled investment vehicle (as defined in 15 U.S.C,
§ 80a-3)

C investment advisor (as defined in 15 U.S.C. § 80b-2(a}(11))

C. NAICS (North American Industry Classification System) 4-digil code lhat best describes debior. See

 

hilovAwww,uscourts.gow four-d/il-national-association-naics-codes .
Check one:
() Chapter 7
C) Chapter 9

@ Chapter 11. Chock all that appiy.

(4 The deblor is 2 small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate nancontingent liquidated debls (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box Is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax relum or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(8).

(4 The debtor is @ deblor as defined in 11 U.S.C. § 1182(1), ils aggregate
nonconlingent liquidated debls (excluding debts owed to insiders or affiliates) are
less than $7,510,000, and it chooses to proceed undor Subchapter V of
Chapter 41. If his sub-box is selected, attach the most recent balance sheel,
slatement of operations, cash-flow statement, and federal income tax retum, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

Q) Aplanis being filed with this petition.

C] Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

1 The debtor is required {o file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according lo § 13 or 15(d) of the Securities
Exchange Act of 1934, File (he Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

C) The deblor is « shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2,

 

Voluntary Petition for Non-Individuals Fiting for Bankruptcy page 2
Case o-21-/0400-reg Vocl Filed Us/O/izi Entered QVa/O/icl 1ol2silo

Detter 41 Sherbrooke Rd LLC

 

 

 

9. Were prior bankruptcy cases (No
filed by or against the debtor
within the last @ years? Q ves.

If more than 2 cases, attach a
separate list.

 

10, Are any bankruptcy cases 2 No
pending or being filed by a
business partner or an Cl ves.
affillate of the debtor?

List ail cases. !f more than 1,
attach a separate list.

 

 

 

 

 

Case number (4 mown)
District __| When Casa number
MM/ DO/YYYY
Oistiet When Case number
MM? DO/YYYY
Debtor Relationship
District Wren

 

MM? DD fyyYY.

 

Case numter, it known

11. Why Is the case fited in this © Chack all that apply:

district?

(d@ Debtor has had its domicile, principal place of business, of principal assets in this district for 180 days

ey preceding the date of this petition or for a longer part of such 180 days than in any other
istrict.

Qa bankruptcy case conceming deblor's affiiate, general partner, or partnership Is pending in this Gistrict.

12. Does the debtor ownorhave (ano

possession of any real C ves.

property or personal proparty
that needs immediate
attention?

Answer below for each property thal needs immediate attention, Attach additional sheets if needed.
Why does the property naad immediato attentlon? (Check ai that apply.)

Ot poses or is alleged to pose a threal of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

(2 it needs to be physically secured or protected from the weather.

C2) ttinctudes perishable goods or assets that could quickly deteriorate or tose value without
attention (for exampte, livestock, seasonal goods, meal, dairy, produce, or securities-related

asseis of ciher cptions).
O Otner

 

 

Wheres Is tho proporty?.
Ni

 

 

 

 

Street
City Stato 2(P Code
Is the property insured?
() No
OO yes. agency
Contact name

 

Phone —<—<— $< $$

| | Statistical and administrative Information

Official Form 201 Vatuntary Petition for Non-individuats Fillng for Bankruptcy page 3
Case o-421-/0400-reg VDOC L Filed Us/Ufiel Entered Os/O//2l Loizcsailo

ities 41 Sherbrooke Rd LLC

od a — Case numb ar te trom
hime

—
a

. Dabtor’s ostimation of Check ane:

available funds J Funds will be available for distribution to unsecured crauitcrs.

OY Attar any ac ministrative expenses are paid, na funds will be available for distribulion to unsecured credilurs,

(2 4-49 CI },000-5,000 © 25, 001 50,000
14. nae nurnber of Q 50.99 Q «,001-10,000 £2 50,001-109,c00
© 100-199 (2 +0.001-25,000 C1 More than 100,000
O 201-999
+8. -Setimeneauayets Q 0. $50,008 C2 51,000,001-$10 million C1 $500,090,001-$7 diiron
: C1 $5,001-$ 120,000 ( §10,000,001-$50 million CJ $1,000,000,051-510 biltion
O $100,001-$ 300,000 OQ) £50,000,001-8160 million CJ $16,000,000,001-S50 billion
C4 $510,001-§ | million €2 §.100,000,001-$500 million (1 More than $50 billion
, . Q) $0-$50,000 @ §1,000,001.$10 mitiion (2 $500,060,001-31 billion
16, Estimated Jiabliities CY $51,001-$730,000 Q 5§10,000,¢01-350 million (2 $1,000,000,901-310 billion
(2 $1100,001-$ 500,000 (2) §§0,000,001-$100 million C] s10,000,000,001-$59 billion
© $5:0,001-1 million Q 5100,000,001-$509 million C7 tore than $50 billion

re Hequost for Rollof, Dectaration, and jlganturos

WARNING -- Banknupicy fraud Is a serous crime, Mak'ng a false statement in connection with a bankrupicy case can result in fines up to
$500,000 or imprisonment for up to 20 ye ars, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3671,

17, Ooclaretion and signaturo of The debtor requests relief in accordance with the chapler of lille 11, United States Code, specified in this
authorized raprasontative of ~
petition,
dobtor

| have beer authorized to file this petition on behalf of the debtor.

{ lave exe nined the information in this petition and have a reasonable belief that the information is true anc
carrect.

| declare unde * penalty il perjury that the foregoing is tru# and correct.

Exocuted on Qsvoryeo24 21
x uy \s

Joseph Johns

S$ijnalure o: a mpibsantative ol debtor Printed narac

Mar aging Member

Title —

 

 

Oflicial Form 201 Voluntary Pelilion for Nor-Individuals Filing for Bankruptcy page 4
Case o-421-/0400-reg VOCL Filed Us/Oficl Entered Qs/O/icl Loicsilo

 

 

 

Oebtor 4 [ Shey — bk Fd. L2G Case number (@ krone),
Nome
a a a ga pe ee Ts emai ieee ms le Arcee en eeesieatte eect ence y chien
. Si 0 , a J
18. Signature of attorney x _ 2 Date
7 Signature of attomay for debtor ° MM /DO/YYYY

Raymond W. Verdi, Jr., sq.
Printed name

Law Offices of Raymond W. Verdi, Jr.
Firm name

116 East Main Street, Suite C
Number Streot

 

 

 

 

Patchogue NY 11772
City State ZIP Code

(631) 289-2670 rverdi@verdilawpc.com
Contact phone Email address
Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5
Case o-21-/0400-reg Vocl FiledUs/O/izi Entered Va/O/icl 1Loicsilo

   

 

Fill in this information to idantify the case: hires

|Debtorname 41 Sherbrooke Rd LLC cise csspel eg sa

ites States Bankruptcy Court for the: EASTERN DISTRICT OF NEV) O Check if this is an
YORK

Case number (if known): ~ - “a amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 125

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 17 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

 

 

 

 

 

 

 

| Namo of creditor and | Namo, tolophorno numbor ; Nature of clalm Indicate Ifclalm | Amount of claim
j completa malling address, | and emall address of (for example, trade: Is contingent, | If the claim is fully unsecured, fill In only unsecured claim amount. If
Including zip cade creditor contact debts, bank loans, . unliquidated, or | clalm Is parlially secured, fill In tolal clatm amount and deduction for
\ , professional services, disputed value of collateral or seloff to calculate unsecured claim. _
| ‘and government Total claim, If Deduction for value | Unsecured clalm
; ! contracts) . partially secured _—| of collateral or setoff _
-NONE- |
\
ees saves : see cee pte ne cng tele oe cee eee ee eweettte bee heh Sse eg pau ee
Official form 204 Chapter 41 or Chapter 9 Cases: List of Creditars Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2016 Bost Caso, LLC - www.besicasa.com Bos! Caso Bankruptcy
Case o-421-/0400-reg VOC Ll Filed Us/Oficl Entered Qo/O/icl Lotcsilo

: |
ae COMM CCU am ities ttn ee)

Debtorname 41 Sherbrooke Rd LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (if known)

 

 

O Check if this is an
— — . amended filing
Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15
LeE Summary of Assets - ws
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
1a, Real property:
Copy line 88 trot Schedile AB sssscssssssicsisesn cssevesisezctespcasweiaasisesiebicausansa tau edbesliv(sGeegiabeiats se0G oessiiNGilas cansansaadandtsl $ 825,000.00
ib, Total personal property:
Copy line 91A from SChEduUle A/B...ccccccccccsssessssecsssssssvesssecsssessseessenecen $s 29,351.53
1c. Total of all property:
Copy Wie G2 MOM Sched ANB wecccssvccsrcseseusscoresscseesans  asanecsaisesogun cael cuiiie santa ncbuatescisteestapuipsauaeebnaasay tanto cas $ — 854,351.53
TERESI Summary of Liabilities - __ _ _
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Farm 206D) 249 0
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Du... cccceccccceccssceesecesene $ if 0,000.0
3. Schodule E/F: Creditors Who Have Unsecured Claims (Official Form 2Q6E/F)
3a. Total claim amounts of priority unsecured claims: 0.00
Copy the total claims from Part 1 from line Sa of Schedule E/F....cc..ccc.. cccccecescsseeessscesceseuusunecessunesenentcerseuneaesvenee $ . “
3b, Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...... ccc ccc ceseeepeecaneeneeeseeeee +3 . _. 0.00
4. Total liabilities ooo. cceeeeeseeeeecseeeecsesesecesensssaensteenaesscaneeeseeeeesssssessaesesaeseseesseeanecsananeeseaeesesseaeessees
Lines 2 + 3a + 3b $ 2,190,000.00

Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals

Software Copyright (c} 1996-2016 Best Case, LLC - www.bestcase.com

page 1
Best Case Bankruptcy
Case s-21-/0400-reg Docl Filed Os/O//21 Entered Os/O//21 1Llo:2si15

SEO ee [SE eS es

Debtorname 41 Sherbrooke Rd LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known)
OO Check if this is an

amended filing

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit, Also include assets and properties
which have no book value, such as fully depreciated assets or asscts that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number {if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in (ne total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. in valuing the
debtor's interest, do not deduct the value of secured claims. Sce the instructions to understand the terms used In this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

O No. Goto Part 2.

@ Yes Fill in the information below.

All cash or cash equivalents owned or controiled by the debtor Current value of

debtor's interest

3. Checking, savings, money market, or financial brokerage accounts (Identify ail)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1, TD Bank Checking Account 5601 $6,351.53
4. Other cash equivalents (identify all)
5, Total of Part 1. $6,351.53

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80. ees _

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

O01 No. Goto Part 3.
fl Yes Fill in the information below.
t Deposits, including security deposits and utility deposits
Descriplion, including name of holder of deposit
Memorandum of Sale deposit for purchase of real property located at 33 Gray Avenue,

7.4. Medford, NY 11763 from referee in foreclosure sale a _ - $11,000.00
Assignment of Memorandum of Sale deposit for purchase of real property located at
7.2. 185 Southaven Avenue, Medford, NY 11763 from referee in foreclosure sale _ $7,000.00
Assigment Memorandum of Sale deposil for purchase of real property located at 42 Oak
7.3. Avenue, Shirley, NY 11967 from referee in foreclosure sale = $5,000.00
Official Form 206A/B Schedule A/3 Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2016 Best Case, LLC - www,bestcase.com Best Case Bankruptcy
Case o-21-/0400-reg Vocl FiledUs/Ofizi Entered Qo/O/icl 1Loicsilo

Debtor 41 Sherbrooke Rd LLC _ _.. —— Case number (if known)
Name - _ - -
8. Prepayments, including prepayments on executory contracts, leases, Insurance, taxes, and rent

Description, including name of halder of prepayment

9. Total of Part 2. $23,000.00
Add tines 7 through 8. Copy the total to tine 81. TT ,

Accounts receivable
10. Does the debtor have any accounts receivable?

MA No. Go to Part 4,
0 Yes Fill in the information below.

arn: Investments
13. Dees the debtor own any investments?

@ No. Goto Part 5.
0 Yes Fill in the information below.

alae Inventory, oxctuding } agriculture a: assets
18, Does the debtor own any inventory (excluding agricuiture assets)? _

MI No. Goto Parts.
O Yes Fill in the information below.

artd Gen Farming and fishing-retated assets (other tl than titted motor vehicles and id land)
27. Does the debtor own or lease any farming and fishing-retated ‘assets (other than titied motor vehicles and tand)?

MI No. Go to Part 7.
D Yes Fill in the information below.

et we Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

BM No. Gote Part 8.
D Yes Fill in the information below.

lash Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

Wi No. Goto Part 9.
01 Yes Fill in the information below.

leh Real property _
54. Does the debtor own or lease any real property?

(1 No. Goto Part 10.
i Yes Fill in the information below.

56. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book vaiue of Valuation method used = Current value of
property extent of : debtor's interest for current value debtor's Interest
Include street address or other debtor's Interest (Where available)

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2016 Bast Case, LLC - wrw.bestcasc.com Best Case Bankruptcy
Case 8-21-/0400-reg Docl Filed Os/O//21 Entered O3/O//21 10:25:15

Debtor 41 Sherbrooke Rd LLC _ a Case number (if known)
Name — 7 ue

description such as Assessor in property
Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.
55.1. 502 S. 9th Street,
Lindenhurst, NY

11757 oo Fee simple _. $0.00 _ $225,000.00
$5.2. 59 Sand Lane, Fee simple

Islandia, NY 1 1749 (50% owner) $0.00 $175,000.00
55.3. 20 Canine Road, Fee simple

Haltsville, NY 11742 (50% owner) 7 $0.00 $125,000.00
55.4. 50 Commonwealth

Drive, Wyandanch,

NY11798 Feesimple $0.00 __ $300,000.00

56, Totai of Part 9. : $825,000.00

Add the current value on lines 59.1 through 55.6 and entries from any additional sheets. oo ee
Copy the total to fine 88,

57, is a depreciation schedule available for any of the property listed In Part 97
BNo
0 Yes

58, Has any of the property listed In Part 9 been appraised by a professional within the tast year?
Hino
Cl Yes

Part 10: Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

@ No. Goto Part 11.
D Yes Fill in the information below.

All other assets ; _

70. Deas tha debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired teases not previously reparted on this form.

Ml No. Goto Part 12.
Cl) Yes Fill in the information betow.

Official Form 206A/B Schedule AB Assets - Real and Personal Property page 3
Software Copyright (c} 1986-2016 Best Case, LLC - www.bestcase.com , Best Case Bankruptcy
Debtor 41SherbrookeRdLLC _

Seve SuUMMary

Case o-421-/0400-reg VOC L Filed Vs/Uficel Entered Os/O//e2l Loicsailo

Name

{n Part 12 copy al) of the totals from the earlier parts of the farm

80,

81.
82.
83.
84,
85.

86.

87.

88.

89.

so.

91.

92.

Official Form 206A/B

Case number (if known)

 

Type of property Current vatue of
personal property
Cash, cash equivalents, and financtal assets.
Copy tine 5, Part 7 -. $6,35 1.53
Deposits and prepayments. Copy line 9, Part 2. $23,000.00
Accounts receivable. Copy line 12, Part 3. $0.00
Investments, Copy line 77, Part 4. _ .. . ., $0.00
Inventory. Copy fine 23, Part 5. _ $0.00
Farming and fishing-retated assets. Copy fine 33, Part 6. $0.00
Office furniture, fixtures, and equipment; and collectibles. $0.00
Copy line 43, Part 7. :
Machinery, equipment, and vehicles. Copy line 51, Part 8. _ _ $0.00
Real property, Copy line 56, Part 9. >
Intangibles and Intellectual property. Copy fine 66, Part 10. __ , $0.00
All other assets. Copy line 78, Part 11. + $0.00
Total. Add lines 80 through 90 for each cotumn $29,351.53

Total of all property on Schedule A/B. Add fines 91a+91b=92

Software Copyright (c) 1996-2016 Best Case, LLC - www.besicase.com

Schedule AB Assets - Real and Personal Property

Current value of real
property
$825,000.00
+9%b. $825,000.00
$854,351 53
page 4

Best Case Bankruptcy
Case o-421-/0400-reg VOC L Filed Vs/Uficel Entered Os/O//e2l Loicsailo

Fill In this Information to Identify the case: ee eee

Debtorname 41 Sherbrooke Rd LLC
United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YOR<

Case number (if know)
© Check if this is an
amended fiting

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 4245

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's propery?
(1 No. Check this box and submit page 1 of this form to the court with debi ors other schedules. Debtor has nothing else to repon on this form
I Yes. Fill in all of the information below.

E2ESREE List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims.:if a creditor has more than one secured
= am, bst ihe crediter separately for each claim.

Coiumna A Column &

Amount of claim Value of caitateral

that supports this
Oo not deduct the value claim
of collateral.
21 State of New York Housing Describe debtors property that is sunject to a lien $900,000.00 $300,000.00
Cead zor Hume 50 Commonwealth Drive, Wy andanch, NY
Finance Agency 11798
641 Lexington Avenue, #4
New York, NY 10022
Crecuer’s mating address Describe the lien
Mortgage .
Is the creditor an insicar or ralated p srty?
HB no
Crodscr’s emad adeross, ¢ xraant OC) yes
is anyone clse liabla.cn this claim?
Date dabl was incurred O No
1972 Mf ves. Fill out Schedule H: Codeblors {Otlicial Form 20614)
Last 4 digits of account number
Co multiple creditors have an As of the petition filtm:y date, the claln Is:
interast in ihe same property? Check atl that apply
One DO contingent
Wi vos. Speci'y each credsor, D unliquidates
imcluaing Wis cradior and its relative | Disputed
pronty
4. Suffolk County Land
Bank
2. State of New York
Housing
22 Suffolk County Land Bank Describe debtor's preperty that is st bject ta a lien $1,200,000.00 $300,000.00

Cag cians Name

clo Suffolk County Atty
100 Veterans Memorial
Hwy

Hauppauge, NY 11788

Cruntee's maiag auaress

Cratos emir indoess, d kre

Date dedt was incurred

Last 4 digits of account number

Ofkcial Form 2060

Settaare Copyright ic} 1953-2016 Hest Casa, LLC » www destcase curs

§0 Commonwealth Drive, Wandanch, NY
11798

Ooscribe the lien

Tax lien
Is the creditor an insider or related party?

D ves

Is anyone else lighlc: 911 this claim?
Mi No
CO ves. Fil out Sched se +1 Codeblors (Official Form 2061)

Schedule O: Creditani Who Have Claims Secured by Property

page | of 2
Gest Casa Ganktugt:.;
Case o-21-/0400-reg Vocl FiledUs/Ofizi Entered Qo/O/icl 1Loicsilo

 

 

 

Debtor 44 Sherbrooke Rd LLC ; Case number (iknow)
Nema
“Bo mullipte creditors have an As of the patition filing date, the clalm (a:
interest in the samo property? Check all that apply i
Owe © contingent
Wl Yas, Specity each craditor, C1 uniiquigates
including this creditor ang Its relative Disputed
priottty.
Specified on line 2.1 ;
12.3 | Suffolk County Treasurer Doscribo debtors property that is subject to a flea _.. __., $90,000.00 — — $250,060.00
Croditor’s Name 20 Canine Road, Holtsville, NY 11742
330 Center Drive
Riverhead, NY 11904 ee eee ee
“Groditor’s maiing edaross “~~ Describe the fen |
TaxUien
is the croditor an Inaldor or related party?
nee ee a No
Croditor's email addross, f known O ves
is anyone alsa liable on this claim?
Dato dabt was Incurred no

C1 ves. Fill out Schedule H: Codeblors (Official Form 206H)
Last 4 digits of account number

“Do multipte creditors havo an —S=_ As of the patition filing dato, tho cielm Is:
Intorost In the aame property? Check all that apply

Bno CO contingent ;

© Yes. Specify each creditor, DD unsquiaates |

inctuding this creditor and its relative Bo;

priority. spuled

$2,1 90,000.0/
3, Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, ifany. 0}

List Othars to Be Notified for a Debt Already Listad In Part 1

List in alphabotical order any others who must be notlfled for a debi alroady flated In Part 1. Examplog of entities that may bo listed are collaction agancies,
asalgnogs of elatms listed above, and attomeys for secured creditors,

 

If no others nosed to notified for the debts Ilsted In Part 4, do not fill out or submit this page. if additional pages aro noeded, copy this page.

 

Namo and address On which ine In Part 1 did Last 4 digits of
you enter the ralated crediter? account number for
- this entity
Official Form 206D Additional Page of Schedule D: Creditcrs Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2016 Basi Case, LLC - www. bestcase.com Best Caso Bankrupicy
Case o-421-/0400-reg VOC Ll Filed Us/Oficel Entered Qo/O/icl Loicsilo

Fill in this information to Identify the case: a a ee

Deblorname 41 Sherbrooke Rd LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YOR <

Case number {if known)
OG Check if this is an

amended filing

Official Form 206E/F -
Schedule E/F: Creditors Who Have Unsectired Claims 12115

Be as complete and accurate as possibte. Use Part t for creditors with PRIORITY uncured clalms and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unoxplred feasas Wit could result na ctalm. Also list ex2cutory contracts on Scheduio A/B: Assets - Real and
Personal Proporty (Official Form 206A/8) and on Schedule G: Executery Cantracts ard Unexpired Leases Official Form 206G). Number the entries In Pasts 14 and
2 in the boxos on the left. Hf more space is needed for Part 1 or Part 2, fill out and att.ch the Additional Page of that Part included in this form.

GETEBIE List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured clalins? (See 11 U.S.C. § 507).
Mi No. Go to Pan2.

D ves Geto kne 2

GEYEGEE List al Creditors with NONPRIORITY Unsecured Claims
3. List it alphabetical order all of the creditors with nonpriorlly unsecured cla ms. II the debtor bas m ore than G creditors with aonprionity unsecured claims, fill
oul and ailach the Aaditional Page of Part 2.
3.1 Nonpriority creditor's name and mailing address As of the pet ton filing date, the claim is: Chock all tid apply.
O Continger
0 untiquidat :o
Date or dates debt was incurred o Disputed

Last 4 digits of account number
$ —_ Basls tor the claim:

ts the claim s..bject to offse? No OO yes

EZIEEHEE List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notilied for clais tisted in Par.s 4 and 2. Examples of entities thal may be listed are cottection agencies,
assignees of claims isied above. and allomeys for unsecured creditors

If no others need to be notified for the debts listed in Farts 1 and 2, do not Mil out or submit this page. If additional pages are needed, copy the next page.

Name and niling address On which kaa in Partt or Part 2 Is the Last 4 digits of
related credi:or {if any) listed? account number, if
any

EENZSM Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priarity and nonpriority unsecured claims.
Total of claim amounts

Sa. Total claims trom Part 1 Sa 3 0.00
Sh. Tolat claims (rom Part 2 Sb + 3 0.00
Sc. Total of Parts Vand 2
Lines 5a > Sts 4c, 5c. : 0.00
|
Otleal Form 2O6E/F Schedute ENF: ‘Creditors Who Have Unsecured Claims page tol i

4ayate Canrnghl fo) 78-2018 Best Caso, LLC - aww. bostcgse.com S28 es Casy Kacknare;
Case 8-21-f/0400-reg Docl Filed O3/Of/21l Entered O3/Of/21 10:23:15

UTC on Ca ees h 2) a ee

Oebtorname 44 Sherbrooke Rd LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known)

OO Check if this is an
amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If more Space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
0 No. Check this box and file this form with the debtor's oliver schedules. There is nothing else to report on this form.

@ Yes. Fill in ail of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Porsanal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1, State what the contract or Assignment of

lease is for and the nature of © Memorandum of Sale
the debtor's interest pursuant to which

Debtor agreec to
purchase real property
located at 185
Southaven Avenue,
Medford, NY 11763
from the Referee ina
foreclosure action.

State the term remaining Christine Grob
ristine Grobe

List the contract number of any 1344 Stony Brook Road
government contract _. ____ Stony Brook, NY 11790 - 7 x
2.2. State what the contract or Assignment of
lease is for and the nature of © Memorandum of Sale
the debtor's interest pursuant to which

Debtor agreed to

purchase real property
located at 42 Cak

Avenue, Shirley, NY

11967 from the Referee
in a foreclosure action,

State the term remaining . .
Daniel Panico, Esq.

List the contract number of any 132 Senix Avenue
government contract | Center Moriches, NY 11934

2.3. State what the contract or Memorandum of Sale
lease is for and the nature of = pursuant to which
the debtor's interest Debtor agreed *o

purchase real property
located at 38 Gray
Avenue, Medford, NY
11763 from the Referee
in a foreclosure action.

State the term remaining Kenneth M. Seidell, Esq.
333 Earle Ovington Blvd.
List the contract number of any Suite 502 }
government contract ; . _. —— Uniondale, NY , 1a ‘ -- -
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case o-421-/0400-reg VOCLl Filed Us/Oficel Entered Qa/O/icl Lotcsilo

Debtor! 41 Sherbrooke Rd LLC Case number (it known)
First Name “MiddieName SS Last Name com : =

ee Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired
lease

Official Form 206G Schedule G: Executory Contracts anc Unexpired Leases Page 2 of 2

Software Copyright (c) 1996-2016 Bes! Case, LLC - www.besicase.com Bast Case Bankruptcy
Case o-21-/0400-reg Vocl FiledUs/Ofizi Entered Vo/O/icl 1oicsilo

Fuinwsiematonoianizioces TTT

Debiorname 44 Sherbrooke Rd LLC

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YOR <

Case number (if known)
O Check if this is an
amended filing

Official Form 206H
Schedule H: Your Codebtors 42/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Pags, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

CO No. Check tins box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reparied on this form,
Wi Yes
2. In Column 1, list as codebtors all of the people or entities who are alto liable for any debts listed by the deblor in the schedules of

creditors, Schedules O-G. Include all guarantors and co-otligors. In Colimn 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. if the codebtor is liable on a debt to more th in one credilor, list each creditor separately in Column 2.

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
thal apply:
2.1 Wyandanch Day State of New York Mp 24

Care Center Wyandanch Day Care Center Inc , the prior Housing Bee
owner of 50 Commonwealth Driv 3, OG Sent
Wyandanch, NY, is the sole oblic¢or on the —<<
mortgage.

Official Form 206H Schedule H: Your Code ators Page 1 of 1

Silaare Geaygnt ic) 1993-7915 Bost Cuse, LLC - wew besicaso com Bust Caso Haskrenicy
Case o-421-/0400-reg VOCLl Filed Us/Oficl Entered Qs/O/icl Lotcsilo

 

 

OCS ee ates

aie es

Debtername 41Sherbrooke RG LLC a
Uniled States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number {it knovm) oe eee ee a
O Check if this is an
amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 125

An individual who Is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for tha schedules of assets and llabliitles, any other document that requires a doclaration that Is not included In the document, and any
amendments of those documents. This form must state the Incividual’s position or relatlonship to tho debtor, the Identity of the document,

and the date. Bankruptcy Rules 1008 and 9011.

WARNING — Bankruptcy fraud Is a serious crime. Making a false statement, c onceéaling proporty, or obtaining money or property by fraud in
connection with a bankruptcy case can result In fines up to $50,000 or imprisonment for up to 20 years, or both. 78 U.S.C. §§ 152, 1341,

1519, and 3571.

   

Declaration and signature

1am the president, another officer, or an authorized agent of (he corporation; a member or an authorized agent of the partnership; or another
indwidual serving as a representative of the debtor in this case.

| have examined (he information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/G: Assets~Real and Personal Property (Official Form 203A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Olfic'al Form 2060)
Schedule E/F: Creditors Who Have Unsecured Cifainis (Official Form 206E/F)
Schedule G; Executory Contracts and Unexpired Leases (Officia! Form 206G)
Schedule H; Codebiors (Official Form 206H)

Summary of Assats and Liabilities for Non-Individuals (Olficial Form 206Sum)

Amended Schedule as ae es | |
Chapter 11 or Chapter 9 Cases: List of Creditors Wha Have the 20 Largest Unsecurad Claims and Are Not insiders (Official Form 204)

OBOne es ae aoa

Other document that requires a declaration

Executed on March 7, 2021 oo

 

Managing Member rm
Position or relationship to debtor

Otficial Form 202 Declaration Undar Penally of Porjury for Non-Individual Debtors

Soltware Copynghi (¢) 1966-2016 Bost Caso, LLC - www.bosicase.com

Gest Caso Banwupicy
Case s-21-/0400-reg Docl Filed Os/O//21 Entered Os/O//21 1Llo:2si15s

LL | |

Debtorname 41 Sherbrooke Rd LLC
Unitec States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (i! known)

OJ Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Nor-Individuals Filing for Bankruptcy 04/16

The debtor must answer every question. If more space is needed, atlach « separate sheet to this form. On the top of any additional pages,
write the deblor's name and case number (if known).

GEA income

Gross revenue from business

 

O None.

Identify the beginning and ending dates of the debtor’s fiscal year, Sources of revanue Gross revenue

which may be a calendar year Check all that apply (before deductions and
exclusions)

For prior year: 0) Operating a susiness $2,825,509,00

From 1/01/2020 to 12/31/2020 .
Mother Operations

For year before that: C Operating a business $38,500.00

From 1/01/2019 to 12/31/2015 :
Mother Operations

2 Non-business revenue
Include revenue regardless of whether thal reveaue is taxablu. Non-busine ss income may include interest, dividends, money collected from lawsuts
and foyaities List each source and the gtoss revenue for each separately, Jo nol include revenue listed in line 1.

a None

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

GERM List Certain Transfers Made Before Filing for Bankruptcy

3. Certzin payments or transfers to creditors within 90 days. before filine. this case
List payments or transfers--including expense reimbursemen:s--lo any cre: (lor, olher than requ.ar employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred lo tha: creditor is less than $6,425. (This amount may be adjusted on 4/01/19
anc every 3 years after that with respect to cases filed oa or afler the dale .) adjustment.)

Hi None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
Officiiel Form 20/ Statement of Financial Affairs for Nor-lndividuals Filing for Bankruptcy page 1

Solinare Copy taght (ah 125-2016 Bost Caso, LLC - www.bestcase cam Bust Case Hankeuptc

 
Case 8-21-f/0400-reg Docl Filed O3/Of/21l Entered O3/Of/21 10:25:15

Debtor 41 SherbrookeRd LLC a Case number (ir known)

4. Payments or other transfers of property made within 4 year before fillng this case that benefited any Insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debls owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
may be adjusted on 4/01/19 and avery 3 years after that wilh respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders Include officers, diractors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of he debtor and Insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

ll None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this casa, including property repossessed by a creditor, sald at
a forectosure sale, transferred by a deed in lieu of foreclosure, or retumad o the seller. Do nat include property listed in line 6.

Wi None

Creditor's name and address Describe of the Proparty Date Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor wilhout permission or refused to make a payment at the dabtor's direction from an account of the debtor because the debtor owed a
debt.

Hi None

Creditor’s name and address Description of the action creditor took Date action was * Amount
taken

GETCERMM LegatActionsorAssignments

7. Legal actions, administrative proceedings, court actlons, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

Mf None.
Case title Nature of case Court or agancy's name and Status of caso
Case number address

8, Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Mi None

GEXA Certain Gifts and Charitable Contributions _

9. List all gifts or charilable contributions the debtor gave {o a reciplent within 2 years before filing this case unless the aggregate value of
the gifts to that recipient Js less than $1,000

@ None

Recipient's name and address Description of the gifts or contributions Dates given Value
Pato: a a See ce | ae ee ee eer
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

I None

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 2

Software Copyngh (c) 1996-2016 Best Caso, LLC - www.besicasa.com Best Caso Banwupicy
Case s-21-/0400-reg Docl Filed Os/O//21 Entered Os/O//21 Lloi2si15

 

Debtor 41 Sherbrooke Rd LLC de bees eee bunts eee Case number (itkaown)
Description of the property fost and Amount of payments caceived for the toss Dates of loss Vatuo of property
how the lass cecurred

{
(fyou have received payments to cover the loss, for ost

example, from insurance, govafiment compensation, or
tort liability, list the total recelved.

List unpaid claims on Officla) Form 108A/8 (Schedule
A/B: Assets ~ Real and Parsanal Proparty).

Certain Payments or Transfers

11, Payments related to bankruptcy

List any payments of money or other transfers of property made by the debtor or person acting on behalf of tha debter wilhin 7 year before the filing

of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

C] None.

Who wes pald or who received if not money, describe any property transferred Dates Total amount or
the transfor? value
Address

11,1. Law Office of Raymond W,
Verdi, Jr.
116 East Main Street, Suite C March 5,
Patchogue, NY 11772 2021 $7,500.00

 

Email or website address

 

Who made the payment, If not debtor?

 

12. Self-settied trusts of which the debtor is a benoficlary

List any payments or transfers of property made by the debtor or a person acting on behaif of the debtor within 10 years before the filing of this case
to a self-settied trust or similar device.
Do not include transfers already listed on this statement.

Wi None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, ar any olher means made by the debtor of a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. tnclude
beth outright transfers and transfers mede as security. Do not include gifts or transfers previously listed on this statement

Wi None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments recelved or debts paid In exchange was made value

Previous Locations

14, Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

88 Does not apply

Address , Dates of occupancy
Frem-To

Health Care Bankruptcies
15. Health Care bankruptcies
Is the debtor primarily engaged In offering services and facltios for;

Official Form 207 Statemont of Financial Affairs for Non-tndividuals Fiting for Bankruptcy page 3
Software Copyright {c} 1995-2016 Best Case, LLC - wew.bastcaso.com Bost Case Benkcupicy
Case o-21-/0400-reg Vocl FiledUs/Ofizi Entered Qo/O/icl 1Loicsilo

Debtor 41 Sherbrooke Rd LLC Case number (known)

- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstelric care?

M No. Goto Part 9.
0 Yes. Fill in the information below.
|

Facility name and address Nature of the business ¢-peration, Including type al services If debtor provides meals
the debtor provides and housing, number of
patients in debtor’s care

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information cf customers?

M No.
{] Yes. State the nature of the information collected and rutained.

17. Within 6 yoars before filing this case, have any employees of the debti r been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an em ployee bene!it?

M No. Gote Part 10.
1 Yes. Does the debtor serve as plan administrator?

EACH Certain Financial Accounts, Sate Deposit Boxes, znd Storage (nits

18. Closed financial accounts
Within 1 year before fiting this case, were any financial accou Us or instrumunts held in the debtor's name, or for the debtor's benefit, closed, soi.
moved, or transferred?
include checking, savings, money markel, or other financial accounts: certi:cates of deposit: ani shares in banks, credit unions, brokerage houses.
cooperatives, associations, and other financial institutions. |

W None
Financial Institution name and Last 4 digits of fype of account or Date account was Last balance
Address account number ‘instrument closed, sald, before closing or
moved, or transfer
transferred

19. Safe deposit boxes

List any safe deposit box or ather depository for securities, cz sh, or other v sluables [he debtor row has or did have within 1 year before filing this
case.

Hf None

Depository institution name and address Names of anyone vith Description of the contents Do you still
acces: lo It have it?
Address

20. Off-premises storage
List any properly kept in storage units or warehouses within 1 year before ' ling this case. Do nct include facilities that are in a part of a buitding in
which the debtor does business.

None

Facility name and address Names of anyone vith Description of the contents Do you stilf
access to it have it?

EETEERE Property the Debtor Holds or Controls That the Di:btor Does Not Own

Othevai Form 207 Statement of Financial Alfairs lor Not-Individuals Filing for Bankruplcy page 4

Seswate Coapnght (24 19-2016 Bost Case, LUC . wew bestcuse com Gest Case Barwipiy
Case 8-21-/0400-reg Docl Filed Os/O//21 Entered Os/O//21 10:25:15

Debtor 41 Sherbrooke Rd LUC Case number (if known) _

21, Property held for another
List any property that the debtor holds or controls that another entity owns. include any property borrowad from, being stored for, or held in trust. Do
Not list leased or rented property.

Hi None

[GERRFEE Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental! law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, relaasos, and proceedings known, regardless of when they occurred.

22. Has the dobtor been a party in any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No.

0 Yes. Provide details below.

Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

H No.
DO sYes. Provide details below.
Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notifled any governmental unit of any release of hazarcious material?

M@ No.

O Yes. Provide details below.

Site name and address Governmental unit ;ame and Environmental law, If known Date of notice
address

LENREBE Dotails About the Debtor's Business or Connections to Any Business

 

25. Other businesses In which the debtor has or has had an Interest
List any business for which the debtor was an owner, parine’, member, or olherwise a person in control wilhin 6 years before filing this case.
Include this information even if already listed in the Schedules.

Bi None

Business name address Describe tho nature of the business Employer Identification number
Do not include Social! Security number or ITIN.

Dates business existed

26, Books, records, and financial statements
26a. List all accountanls and bookkespers who maintained the debtor's books and recards within 2 years before filing this case.

O None
Namo and address Date of service
From-To
Official Form 207 Statemont of Financial Affalrs for Non-individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2016 Bast Caso, LLC - www.besicaso,com Best Case Bankrupicy
Case 8-21-/0400-reg Docl Filed Os/O//21 Entered O3/O//21 10:25:15

 

Cebter 41 Sherbrooke Rd LLC ee Case number (tanown)
Name and address Date of service
From-To
26a.1. Gerald Wood, CPA 2019 - present
35 Stoneywell Court

 

__ Dix Hills, NY 11746

26b. List aii firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepered a financial statement
within 2 yaars before filing this casa.

@ None

26c. List all firms or individuals who were in possession of the'debtor's books of account and records when this case is filed.

Mi None

Name and address if any books of account and records are
unavailable, explain why

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

@ None

Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

@ No

O Yes. Give the details about the two most recent inventories.
Neme of the person who supervised the taking of the Date of inventory The dollar amount and basis {cost, market,
inventory or other basis) of each Inventory

28. List the debtor's officers, diractors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

 

Name Address Positicn and nature of any % of interast, if
Interest any
Gerald Wood 35 Stonywell Court Managing Member §0%
Dix Hitls, NY 17746
Name Address Position and nature of any % of interest, if
Interest any
Joseph Johns 12 Parkway Drive Managing Member 50%

Westbury, NY 11890

29, Within 4 year before the filing of this case, did the debtor have officers, directors, managing mombers, general partners, members in
control of the debtor, or shareholders In contral of the debtor who na longer hold these positions?

HM No
0 Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 4 year before filing this case, did the debtor provide an insider wilh vatue in any form, including satary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

] No
W sYes. Identify betow.

Official Form 207 Statament of Financial Affairs tor Non-Individuals Filing for Bankruptcy page 6
Software Copyright (c) 1990-2016 Best Caso, LLC - www.basicose.com ' Bast Case Bankruptcy
Case 8-21-/0400-reg Docl Filed Os/O//21 Entered O3/O//21 10:25:15

Dabter 44 Sherbrooke Rd LLC Case number (inom)

Name and address of recipient Amount of money or description and vatue of Dates Reason for
property providing the value
30.4 The Debtor is in
. the business of
purchasing,

renovating and
$142,544.00 selling real

paidon March properties.

 

 

 

23, 2020; Members
$92,297.00 periodically
paid on April receive
9, 2020; distributions of
$17,003.00 funds acquired
pald on July from the sale of
10, 2020; real proporties.
$254,312.00 During this same
paid on period, the
October 7, Member infused
2020; and capital
$97,253.00 contributions to
Joseph Johns paid on the Debtor in the
42 Parkway Drive Distributions totaling $603,409.00 {paidin October 29, sum of
Westbury, NY 11590 five payments) 2020. — $381,021.00.
Ralationship to debtor
Managing Member
302 The Debtor Is in
the business of
purchasing,
renovating and
$142,644.00 selling real
paldon March properties.
23, 2020; Members
$92,297.00 periodically
paid on April receive
9, 2020; distributions of
$17,003.00 funds acquired
paid on July from the sale of
10, 2020; real properties.
$284,312.00 During this same
paid on period, the
October 7, Member infused
2020; and capital
$97,253.00 contributions to
Gerald Wood paid on the Debtor in the
35 Stonywell Court Distributions totaling $603,409.00 {paid in © October 29, sum of
Dix Hills, NY 11746 five payments) 2020. $361,021.00.

 

Relatlonship to debtor
Managing Member

31, Within 6 years before filing this cage, has the debtor been a member of any consolidated group for tax purposes?

M No
Yes. Identify betow.

Name of the parent corporation : Employer tdentification number of the parent
corporation
Official Form 207 Statement of Finenctal Affairs for Non-individuals Filing for Bankruptcy page?

Sottware Copyright (c) 1996-2016 Bost Casa, ULC - www.bostcase.com Best Caso Benrupicy
Case o-421-/0400-reg VOC L Filed Vs/Uficel Entered Os/O//e2l Loicsailo

Oebtor 41 Sherbrooke Rd LLC ee. ; ; a Case nurnber fitkeowny

32. Within 6 years befare filing this casi, has the debtcr as an omployor bean responsible for contributing to a pansion fund?

@ No
O ‘fos. Idantify bolew.

Name of the parent corporation Employor Identification number of the parent
corporation
GEIETEY Signature and Doclaration

WARNING — Bankruptcy fraud is 4 serious aime. Mking a fatse statement, concealing property, or obtaining money of property by fraud in
cannectior with a bankruptcy case cin resull In fines up to $500,000 of imprisonment for up to 20 years, or both,
1BULS.C, §§ 182, 1341, 1519, and 3571.

| have examined the Information in thus State nant of “inencial Afeirs and any attachments and have a reasonabie beliof that the information is irue
and correcL.

1 ceclare under penalty of peury tha: the forzgolng is true and correct.
5

Executed cn 3,

    

 
 
   
 

aN

bee LE oe Joseph Johns veces
Signature of ian siyqing on behalf ¢f the dubtor Printed name

Position or relations e to ddptor Managing lwembe :

Are additional pagas to Statoment of Fiaanclai Affairs far Non-individuals Fillng for Bankruptcy (Official Form 207) attached?
No

D Yes

Official Farm 207 st ent af Flnanclal Atfalrs for Nonaindlviduals Flilng for Bankruptcy

page §
Aettwera Copyright (c) 1996-7016 Jost Cane, LLC «we w.bosicasa,com Gost Cose Banxnpicy
Case o-21-/0400-reg Vocl FiledUs/Ofizi Entered Qo/O/icl 1Loicsilo

United. States Bankruptcy Court
Fastern District of New York

Inve 41 Sherbrooke Rd hb . Case No.

~~" Bebior(s) Chapter Af

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity, security holdeis which is prepared in accordance with rule [007(a}(3) for filing in this Chapter I Case

 

 

Name and last known address or slace of Security Class Number of Securities Kind of Interest
business OF a0lde ee ete eee

Gerald Wood
35 Stonyweil Court
Dix Hills, NY 41746 ©

60% ownership

Josaph Johns 650% ownership
12 Parkway Drive

Wostbury, NY 11890

DECLARATION UNDER PENALTY OF FERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

i, the Managing Member a! the corpora:ion named as the debtor in this case, declare under penalty of perjury that |
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and

belief,
Date March 7.2021 Signature \
Joseph John:

 

Penalty for making a faiss statemnt of cov. cealing propery: Fine of up to $500,000 or ing isonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571. ‘

Sheet | of 1 in List of Equity Security Holders
Sofware Copyright (c) 1906-2016 Dost Cora, LLC - -miw.bonlcose.cam 8631 Case Bankruptcy
Case o-421-/0400-reg VOC Ll Filed Us/Oficel Entered Qo/O/icl Loicsilo

UNITED STATES BANKRUPTCY COURT
ASTERN DISTRICT OF NEW YORK

 

In Res Case No.

41 SHERBROOKE RL! LLC, Chapter 11

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned dettor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors subrnitted herein is true and correct to the best of his or her
knowledge,

Dated:

March 7, 2021}
\K \|
Debtor \ \
“

Joint Debtor

 

a 7
s/ oo

<Attorney for Debtor

USBC-44 Rev. WIS
Case o-421-/0400-reg VOC Ll Filed Us/Oficel Entered Qo/O/icl Loicsilo

Christine Grobe
1344 Stony Brook Road
Stony Brook, NY 11790

Daniel Panico, Esq.
132 Senix Avenue
Center Moriches, NY 11934

Kenneth M. Seidell, Esq.
333 Earle Ovington Blvd.
Suite 502!

Uniondale, NY 11553

State of New York Housing
Finance Agency

641 Lexington Avenue, #4
New York, NY 10022

Suffolk County Land Bank
c/o Suffolk County Atty
100 Veterans Memorial Hwy
Hauppauge, NY 11788

Suffolk County Treasurer
330 Center Drive
Riverhead, NY 11901

Wyandanch Day Care Center
P.O. Box 1100
Wyandanch, NY 11798
